DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani et al. (US Patent 8,348,263; hereinafter Otani).
With regards to claim 1, Otani discloses a medium conveying apparatus comprising:
a housing (12; col. 4, lines 57-65) including an accommodation portion (12a) provided with a guide portion (44) at an end portion in a width direction perpendicular to a medium ejecting direction (col. 5, lines 52-64; FIG. 1 and 3A);
a tray (100) accommodated in the accommodation portion so as to be pulled out, and including a placing surface (surface of 40) for placing an ejected medium (col. 5, line 65 to col. 6, line 15); and
an engaging portion (including 51, 52) provided on a side surface of the tray, to engage the guide portion (col. 10, lines 26-46; FIG. 4A), wherein
the guide portion (including 44) includes a pair of rails (44; col. 8, line 43 to col. 9, line 6; FIG. 3A) inclined upward and having a predetermined width (FIG. 5A showing the width accommodating 51, 52; FIG. 5B showing upward incline), wherein
the engaging portion includes two protrusions (51, 52) provided so as to slide between the pair of rails (44) and located apart from each other by a predetermined distance (FIG. 4A), and wherein
by locating the two protrusions (51, 52) between the pair of rails (44; col. 10, lines 26-46), the tray is positioned at a predetermined position with respect to the housing with a front end portion of a downstream side in the medium ejecting direction located upward (FIG. 1-2; 5B; col. 11, lines 33-59).
With regards to claim 2, Otani discloses the medium conveying apparatus according to claim 1, wherein the protrusions (51, 52) has a circular (FIG.4A and 5B) or oval shape.
With regards to claim 3, Otani discloses the medium conveying apparatus according to claim 1, wherein the engaging portion (including 51, 52) further includes a bond portion (vertical side of stacker 50 where 51 and 52 are located) to bond the two protrusions (the vertical side of 50 and 51, 52 are one piece as shown in FIG. 4A).
With regards to claim 4, Otani discloses the medium conveying apparatus according to claim 3, wherein the guide portion (44) is bent upward, and wherein the protrusions protrudes upward from the placing surface (FIG. 1-2; 5B; col. 11, lines 33-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. (US Patent 8,348,263; hereinafter Otani).
With regards to claim 5, Otani discloses the medium conveying apparatus according to claim 3, wherein the pair of rails (44, which includes feature 41) includes a bent portion that bends upward (41s; FIG. 5B).  
However, Otani is silent regarding wherein the protrusions (51, 52) protrudes upward from the placing surface (FIG. 2, 5B shows the protrusions 52 from the placing surface of 40).
It has been held that a mere change in size does not patentably distinguish over the prior art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.).  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In this particular case, the difference between the prior art and the instant invention is the difference in the size of the protrusions and changing the size of the protrusions would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the protrusion size/diameter of Otani including increasing the diameter of the protrusion while maintaining its sliding functionality within the rail 44 with reasonable expectation of functioning as originally intended.  Thus, the modification of the protrusion would result in the diameter being larger than the thickness of the tray, which would lead to the protrusions (51, 52) protrudes upward from the placing surface (surface of 50).
With regards to claim 6, Otani teaches the medium conveying apparatus according to claim 5, wherein the protrusions (51, 52) has a circular shape (FIG.4A and 5B), and wherein a size h in which the protrusions protrude from the placing surface (see modification of size in claim 5, above).  
However, Otani is silent regarding wherein a size h in which the protrusions protrude from the placing surface is defined such that a following equation is established, (t/2) + (w/2) x tan(θ/2) - (t/2)/cos(θ/2) ≤ h < (t/2) wherein, t is a height of the two protrusions, w is a distance between center positions of the two protrusions, θ is an angle at which the pair of rails is bent.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  Sakraida v. AG Pro, Inc., 425 U.S. 273 [189 USPQ 449] (1976) (“the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”)  In this particular case, Otani teaches a general condition of the configuration of the protrusions (i.e. distance from one another) and angle of the guide rails and finding the optimum placement for the protrusions (and thus its complementary guide rail) while maintaining its original functionality would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the location of the protrusions (and its complementary rail) as taught by Otani with reasonable expectation of functioning as originally intended.  Thus, changes to the configuration of the protrusions (i.e. distance of one protrusion relative to the other protrusion, size) and its complementary guide rail of Otani would result in configurations including configuration such that a size h in which the protrusions protrude from the placing surface is defined such that a following equation is established, (t/2) + (w/2) x tan(θ/2) - (t/2)/cos(θ/2) ≤ h < (t/2) wherein, t is a height of the two protrusions, w is a distance between center positions of the two protrusions, θ is an angle at which the pair of rails is bent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853